DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 06, 2021 have been entered.
Claims 1, 2, 8, 9, 15, and 16 have been amended.
Claims 1-20 are allowed. 

Allowable Subject Matter
The closest prior arts of record appear to be:
1/ The prior art on record of Richards et al. (Pub. No. US 2018/0091394) teaches that metrics from a variety of data sources are aggregated to provide network health state information to customers of one or more provider network services. The art teaches that a network health management service is designed to provide relevant and reliable health state information efficiently to customers of various provider network services; and "False positive" reports of network impairment (i.e., reports of problems which either do not exist, or may exist but do not affect a particular customer to whom a report of a problem is provided), which may tend to alarm customers unnecessarily, may be avoided as much as possible. The network health manager is configured to identify one or more endpoint pair categories corresponding to resources associated with a customer of a virtualized computing service. The infrastructure monitoring tool collects metrics from at least some non-public resources or devices, such as routers, physical network links, and the like, which are not accessible to customers directly. Respective weights are assigned to the network metrics sets indicative for example of the relative priority or trustworthiness of the metrics sets with regard to potential identification of network impairments (i.e., problem indication). The network health manager utilizes the metrics sets and their respective weights to determine respective network health state of different endpoint pair categories, and provide an indication of the state to one or more destinations associated with the customer (Para. [0004], Parag. [0032-0039], and Parag. [0057]). Also, Richards teaches that 
		2/ The prior art of Terayama et al. (Pub. No. 2016/0004551) teaches that Fig. 5 shows the instance management table 211 that stores the settings and attributes managed with respect to the instances. The users are provided with the information described in the instance management table 211, via the client computer 70. In other words, the users are provided with abstracted identification information on the physical apparatuses allocated to the instances. The users do not have to know which physical resources are actually allocated to the instances 11 that the users use. The instance management table 211 keeps, for example, an instance identifier 211a, an instance owner 211b, a resource pool 211c to which the instances belong, a container 211d, a resource configuration 211e, a network policy 211f, a grade 211g (i.e., which indicate the class such as Gold, Bronze, Platinum, and Silver), a consumed point 211h, a usage period 211j, and of necessary) an application management server ID 211k, which are associated with one another (Parag. [0115-0116] and Fig. 5).
		3/ The prior art of Fontoura et al. (Pub. No. 2017/0364345) teaches an update coordination in a multi-tenant cloud computing environment. All updates requested by a PaaS provider (who is a special tenant from the IaaS provider's perspective) will be prioritized 870 over tenant requests to update their operating systems, which take priority 870 in turn over requests from tenants (platinum or gold level) to update their applications (Parag. [0281]).


		Independent claim 1 is allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly: wherein the network resources correspond to resource types in at least physical, virtual, and service layers of the Telco network, wherein the mapping matrix includes different problem weights for the physical, virtual, and service layers relative to one another, wherein the mapping matrix includes two rows for different tenants, and wherein the problem weights of the respective physical, virtual, and service layers in the two rows differ for the different tenants. 
		Independent claim 8 is allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly: wherein the network resources correspond to resource types in at least physical, virtual, and service layers of the Telco network, wherein the mapping matrix includes a first dimension for the resource types and a second dimension for different classes of services that correspond to the tenants,4Application No. 16/792,329 Attorney Docket No. F518.02wherein the respective resource types have different problem weights between the different classes of service that correspond to the tenants.
		Independent claim 15 is allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly: wherein the network resources correspond to resource types in at least physical, virtual, and service layers of the Telco network, wherein the mapping matrix includes a graph with different resource type weights for the physical, virtual, and service layers relative to one another, wherein the mapping matrix includes different tenant classes, and wherein the problem weights of the respective physical, virtual, and service layers in the two rows differ for the different tenants that are assigned to different tenant classes.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442   

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442